FILED
                              NOT FOR PUBLICATION                           MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


HENDY RIYANTO HO; FNU LILY,                       No. 12-72537

               Petitioners,                       Agency Nos.        A089-780-547
                                                                     A089-780-548
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Hendy Riyanto Ho and FNU Lily, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the BIA’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

         The record does not compel the conclusion that the discrimination,

harassment, and other incidents of harm petitioners experienced in Indonesia, even

considered cumulatively, rose to the level of persecution. See Halim v. Holder,

590 F.3d 971, 975-76 (9th Cir. 2009); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003). In addition, substantial evidence supports the agency’s finding that,

even under a disfavored group analysis, petitioners failed to establish sufficient

individualized risk of harm to demonstrate a well-founded fear of persecution. See

Halim, 590 F.3d at 977-79; cf. Sael v. Ashcroft, 386 F.3d 922, 929 (9th Cir. 2007).

We reject petitioners’ contentions that the BIA failed to adequately consider their

claims of non-physical harm or otherwise failed to adequately consider the

evidence in the record. See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir.

2000) (petitioner must overcome the presumption that the agency considered all

the evidence). We also reject petitioners’ contention that the BIA did not apply the

disfavored group analysis correctly to their claim. Accordingly, their asylum claim

fails.




                                           2                                    12-72537
      Because petitioners have not established eligibility for asylum, they

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzalez, 453 F.3d 1182, 1190 (9th Cir. 2006). We reject

petitioners’ contention that the BIA failed to apply a disfavored group analysis to

their withholding of removal claim.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish that it is more likely than not that they will

be tortured by or with the acquiescence of a public official or other person acting in

an official capacity if they return to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                            3                                     12-72537